MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be                                         FILED
regarded as precedent or cited before any                                Sep 08 2020, 9:01 am

court except for the purpose of establishing                                  CLERK
                                                                          Indiana Supreme Court
the defense of res judicata, collateral                                      Court of Appeals
                                                                               and Tax Court
estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT                                  ATTORNEY FOR APPELLEE
Curtis T. Hill, Jr.                                      Cynthia M. Carter
Attorney General of Indiana                              Indianapolis, Indiana

Ian McLean
Supervising Deputy Attorney General
Indianapolis, Indiana


                                           IN THE
    COURT OF APPEALS OF INDIANA

State of Indiana,                                        September 8, 2020
Appellant-Respondent,                                    Court of Appeals Case No.
                                                         19A-PC-2066
        v.                                               Appeal from the Marion Superior
                                                         Court
Donald L. Worth,                                         The Honorable Barbara Crawford,
Appellee-Petitioner.                                     Judge
                                                         The Honorable Steven Rubick,
                                                         Magistrate
                                                         Trial Court Cause No.
                                                         49G01-1502-PC-5388



Altice, Judge.




Court of Appeals of Indiana | Memorandum Decision 19A-PC-2066 | September 8, 2020                 Page 1 of 16
                                             Case Summary

[1]   The State appeals the grant of post-conviction relief in favor of Donald Worth,

      claiming that the trial court erred in determining that the State had failed to

      disclose certain medical records prior to trial. Specifically, the State contends

      that the evidence failed to show that it had violated the exculpatory evidence

      rule announced in Brady v. Maryland, 373 U.S. 83 (1963).


[2]   We reverse and remand.


                                 Facts and Procedural History

[3]   The facts, as reported in Worth’s direct appeal, are as follows:


              On December 28, 2012, K.S. lived with Michelle Robinson
              (Robinson), her Narcotics Anonymous sponsor, in Indianapolis,
              Indiana. That afternoon, K.S. left the apartment with a male
              friend to go to the grocery store. They had a couple of drinks
              before K.S. returned to Robinson’s apartment. While there, K.S.
              contacted Worth and asked him to pick her up so they could go
              to a bar. K.S. had known Worth approximately six months and
              referred to him as “Teddy Bean.” (Transcript p. 194). Robinson
              did not “get a good feeling about [Worth]” so K.S. told her that
              she was going to be picked up by her brother. (Tr. p. 195). After
              leaving the apartment, K.S.and Worth went to Mike’s Speedway
              Lounge, where they consumed several alcoholic beverages. After
              Worth paid the bill, K.S. and Worth went to Worth’s apartment

      Court of Appeals of Indiana | Memorandum Decision 19A-PC-2066 | September 8, 2020   Page 2 of 16
        “right around the corner” because he was “too drunk” to drive
        K.S. back to Robinson’s apartment. (Tr. p. 197). K.S. fell asleep
        on the couch while Worth slept in his bed.


        The next morning, at approximately 11:00 a.m., K.S. and Worth
        purchased food from a McDonald’s restaurant and vodka from a
        liquor store. They returned to Worth’s apartment where they
        ate, drank, and watched television for several hours. K.S. asked
        if they could get something more to eat “to soak up the alcohol
        in our stomach,” but Worth refused. (Tr. p. 202). When K.S.
        again asked Worth to get something to eat, Worth became
        “irritated” and “things just turned violent.” (Tr. p. 204). Worth
        hit K.S. in the left eye with his “closed fist” and then wrapped his
        hand around K.S.’s hair and threw her to the ground. (Tr. p.
        205). K.S. curled herself into a ball on the floor while Worth
        repeatedly kicked her in the face with his work boots, yelling . . .
        at her. . . . K.S. lost consciousness. When she awoke, she was
        in Worth’s bed. Her pants had been removed and Worth was on
        top of her with his penis in her vagina. K.S. screamed “to get the
        f- - k off [her].” (Tr. p. 208). Worth hit K.S.’s head against the
        wall while yelling profanities. She drifted in and out of
        consciousness as Worth continued to have intercourse with her.


        When they both awoke the following morning, K.S. told Worth,
        “You beat the crap out of me,” but Worth denied this and
        instead told K.S., “you were drunk. You were falling all over the
        place.” (Tr. pp. 211-12). Worth told K.S. to call Robinson and
        tell Robinson that “Worth didn’t beat [her] up.” (Tr. p. 213).
        K.S. called but was unable to give Robinson Worth’s address
        because he refused to give K.S. this information. After the phone
        call, Worth and Robinson [sic] returned to Mike’s Speedway
        Lounge where the bartender observed that K.S.’s whole entire
        face was swollen “like a softball” and her injuries were “very
        noticeable.” (Tr. pp. 304, 317). K.S. repeated several times, “he
        did not do this to me. He is a very nice man.” (Tr. p. 305).
        Eventually, K.S. called Robinson from the bar to pick her up.

Court of Appeals of Indiana | Memorandum Decision 19A-PC-2066 | September 8, 2020   Page 3 of 16
              When Robinson arrived, she noticed that K.S. looked “scared”
              and her “face was disfigured.” (Tr. p. 270). Robinson
              immediately took K.S. to Methodist Hospital.


              At Methodist, Joyce Fuss (Nurse Fuss), a registered nurse and
              forensic nurse examiner, documented K.S.’s injuries, which
              included a softball-sized swelling to the left cheek, bruising under
              K.S.’s left eye, a round bruise to the left of K.S.’s trachea, and
              bruising to K.S.’s knees. Nurse Fuss also observed a laceration
              to K.S.’s vagina that required stitches, as well as vaginal
              abrasions indicative of a sexual assault. Nurse Fuss also
              collected a blood standard and swabs from K.S., as well as from
              her blue jeans. Subsequently, K.S. had to undergo surgery to
              drain the blood and fluids from the hematoma and a dental
              procedure to shave the bone underneath her gums.


              Officer Laura Smith of the Indianapolis Metropolitan Police
              Department (Officer Smith) met K.S. at the Methodist
              emergency room and gathered information about Worth. When
              Officer Smith, together with other officers, met Worth at his
              apartment, Worth yelled [at them] . . . and had to be assisted to
              the patrol car. (Tr. p. 636). He was transported to Officer
              Smith’s office in handcuffs. During two searches of Worth’s
              apartment, officers collected a bed sheet off Worth’s bed, a
              bloody washcloth, Worth’s work boots, his cell phone, and K.S.’s
              cell phone.


      Worth v. State, No. 49A02-1312-CR-1065, slip op. at 1-5 (Ind. Ct. App. Oct. 2,

      2014), trans. denied.


[4]   On January 2, 2013, the State charged Worth with rape, a Class A felony; rape,

      a Class B felony; battery, a Class C felony; battery, a Class A misdemeanor; and

      two counts of criminal confinement, a Class D felony. Prior to trial, the State


      Court of Appeals of Indiana | Memorandum Decision 19A-PC-2066 | September 8, 2020   Page 4 of 16
      filed eight notices of discovery compliance from January through September

      2013. The State’s first notice also notified Worth of its open file policy that

      allowed defense attorneys of record to review the prosecutor’s file by

      appointment during the pendency of the case. The “open file” included all

      information, excluding “work product.” Direct Appeal Appendix at 47. On

      February 5, 2013, the State provided several documents to Worth including

      “medical records of [K.S.], 12 pages,” and on February 14, 2013, the State

      provided Worth with a copy of K.S.’s January 1, 2013, thirty-page taped

      statement. Id. at 50, 52.


[5]   On May 9, 2013, the State sought K.S.’s medical and dental records from

      Amazing Family Dentistry (AFD) and IU Health Indiana University Hospital

      School of Dentistry (IU). The State requested copies “of all treatment records .

      . . of patient [K.S.] . . . for treatment records beginning on or about December

      2012/January 2013 to the present for treatment of injuries received on

      December 30, 2012” from AFD. Id. at 58. The State’s request to IU sought

      “copies of all treatment records, including but not limited to x-rays and

      photographs . . . from . . . IU . . . and/or any specialty areas of medicine which

      provided consultation or otherwise participated in the dental/facial treatment of

      patient [K.S.] . . . for treatment dates beginning on or after December 30, 2012

      to the present.” Id. at 61-62. Over a month after it had issued these requests,

      and five months before Worth’s trial commenced, the State filed notices of

      discovery compliance on June 25, 2013 and June 28, 2013. One of those




      Court of Appeals of Indiana | Memorandum Decision 19A-PC-2066 | September 8, 2020   Page 5 of 16
      notices specifically stated that it “provided defense counsel” with the “certified

      medical records of [K.S.], 109 page(s).” Id. at 74.


[6]   At some point during Worth’s three-day jury trial that commenced on

      November 20, 2013, K.S. testified that she suffered from neurofibromatosis, a

      pre-existing medical condition, that caused small nodules or bumps to form on

      her skin. K.S. was shown six photographs of her face and other parts of her

      body. Four of these photographs were taken nine days after the attack. K.S.

      explained the images and distinguished between the injuries that Worth

      inflicted and those caused by her condition. One of the injuries she attributed

      to Worth’s violent attack included a large hematoma on her left jaw.


[7]   K.S. testified about the injuries she sustained in the attack as follows:


              Q: K.S., will you please tell us what injuries you suffered on
              December 29, 2012?


              A: I had my jaw, I had a huge hematoma in my jaw. I mean, it
              was out to here. I had a bone in the bottom of my mouth or my
              jaw broken from, I don’t know, I don’t know why. It was just
              broken underneath my gum line. I had tearing in my vagina,
              bruising around my neck, black eyes. . . . My knees were
              bruised. My elbows were bruised.


      Trial Transcript at 220-21.

[8]   K.S. also testified about her follow up medical treatments:


              I had to have surgery in my mouth. Because of the hematoma,
              they had to cut open the inside of my mouth and drain the huge
              hematoma out and put in a tube in my jaw to drain out the rest of
      Court of Appeals of Indiana | Memorandum Decision 19A-PC-2066 | September 8, 2020   Page 6 of 16
               the blood and fluids, that my dentist had to grind down inside my
               mouth the broken down bone in there, and I had to have stitches
               put inside my torn vagina.


       Id. at 222.

[9]    K.S. also identified one of the photographs taken after her examination at the

       hospital on December 30, 2013. K.S. explained that the photograph showed

       “the tube that they put in my mouth to drain the rest of the blood and fluids off

       from the hematoma.” Id. at 230.


[10]   During cross-examination, Worth’s counsel questioned K.S. about her jaw, as

       follows:


               Q: K.S., is it your testimony here today that you suffered a
               broken—a bone that was broken in your jaw?


               A: I didn’t think I had a broken bone in my jaw. I had broken
               bone on my lower—


               Q: On your mouth?


               A: On my lower, yeah. But underneath my gums, I had broken
               bones that had to be shaved.


       Id. at 251.


[11]   The AFD records showed that K.S. underwent multiple dental surgeries in

       December 2012, including the “removal of [an] erupted tooth . . . requiring

       removal of bone and/or section of tooth” and extraction [of] . . . exposed root.


       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2066 | September 8, 2020   Page 7 of 16
       . . .” PCR Appendix Vol. II at 42-43, 49. Worth’s line of defense was that K.S.

       was so intoxicated on the night of the incident that she fell and injured herself

       and the injuries she sustained in the fall were exacerbated by the

       neurofibromatosis. Hence, Worth asserted that K.S.’s recent dental surgery,

       coupled with her falls and neurofibromatosis, rendered her trial testimony

       untruthful and provided an alternative and probable explanation for her

       injuries.


[12]   The jury found Worth guilty as charged on November 20, 2013. He was

       subsequently sentenced to an executed aggregate term of incarceration of fifty

       years in the Indiana Department of Correction. 1


[13]   Worth appealed to this court and we affirmed his convictions and sentence in

       all respects. 2 Worth, slip op. at 13-14. Thereafter, on March 2, 2015, Worth

       filed a pro se petition for post-conviction relief, alleging ineffective assistance of

       both trial and appellate counsel. Worth claimed that his attorneys were

       ineffective for failing to: a) adequately prepare for trial; b) challenge the

       presentation of false testimony; c) properly cross-examine the State’s witnesses;




       1
         At sentencing, the trial court merged the convictions for rape, a class B felony, one count of criminal
       confinement, a Class D felony, and battery, a Class C felony, into the Class A felony rape count.



       2
         Worth argued on direct appeal that the trial court abused its discretion in excluding certain DNA evidence
       and in replacing one of the jurors. Judge Crone wrote separately and concurred in result as to the exclusion
       of the DNA evidence.



       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2066 | September 8, 2020                   Page 8 of 16
       and d) raise a meritorious issue on appeal. Worth also alleged the existence of

       newly discovered evidence and while discussing the facts supporting that claim,

       he mentioned that the State suppressed favorable exculpatory or impeaching

       evidence. Worth, however, neither described nor identified that alleged

       evidence.


[14]   Worth amended his petition on two occasions, claiming that his trial counsel

       had been ineffective for failing to independently obtain K.S.’s medical and

       dental records and using them to assist the defense.


[15]   Prior to the post-conviction hearing that commenced on January 16, 2018,

       Worth submitted an affidavit from the Public Defender Agency, stating that his

       case file contained neither IU nor AFD records. Worth asserted that “the jury

       was left in the dark concerning the intervening invasive procedures” between

       December 29, 2012 and the photographs that were taken on January 8, 2013.

       PCR Appendix Vol. II at 150.


[16]   At the hearing, one of Worth’s trial attorneys testified that she “did not

       remember [receiving K.S.’s dental records]” prior to trial. PCR Transcript at 44.

       She and co-counsel also testified that those records were not in Worth’s case file

       when they were preparing for the post-conviction hearing. Worth’s counsel

       acknowledged that she would have submitted K.S.’s dental records at trial, had

       they established an “alternate reason” for K.S.’s injuries. PCR Transcript Vol.

       II at 67-69.



       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2066 | September 8, 2020   Page 9 of 16
[17]   Following the presentation of evidence, the post-conviction court granted

       Worth’s request for relief on June 12, 2019, and entered the following findings

       of fact and conclusions of law:


                5. At the hearings, Defendant presented testimony from his trial
               counsels and his appellate counsel as well as . . . the forensic
               nurse who worked with the victim after she was treated at the
               hospital. Additionally, Defendant admitted the record of
               proceedings and certain medical records.


               6. Trial counsel testified that they were not provided certain
               dental records of the victim that were later determined to have
               been in possession of the State. This issue is dispositive.


                                       CONCLUSIONS OF LAW


               Although Defendant elected at the hearing to address his claims
               of ineffective assistance of counsel, the inability of his attorneys
               to obtain and introduce certain evidence at trial necessarily
               limited their effectiveness. Attorney Kathie Perry testified that
               certain dental records in the possession of the State would have
               been used to corroborate the defense theory regarding the nature
               and cause of the victim’s injuries; specifically, the victim suffered
               from neurofibromatosis and had ongoing dental work, which
               provided an alternate explanation for the extent of her injuries.
               Perry stated the defense would have used the dental records had
               they received them in discovery and there was no strategic reason
               for not using them. The dental records in question were not
               contained in the public defender’s file nor are they noted in the
               State’s several notices of discovery compliance.


               Defendant argues he received ineffective assistance due to his
               counsel’s failure to investigate and obtain these dental and
               medical records and admit them as trial exhibits. Defendant’s

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2066 | September 8, 2020   Page 10 of 16
               argument on this point aims at the wrong target. The State was
               in possession of the records in question but chose not to provide
               them to defense counsel. When a post-conviction claim is
               premised on counsel’s alleged failure to conduct discovery, trial
               counsel cannot be found to have performed deficiently by simply
               identifying potential items of discovery. See e.g., Williams v. State,
               724 N.E.2d 1070, 1076 (Ind. 2000). Here, Defendant has
               identified the missing discovery items and explained how those
               items could and would have been used. Defendant has clearly
               demonstrated how he was prejudiced by the absence of this
               information, he simply blames the wrong attorney in so doing.
               The deputy prosecutor withheld evidence and as a result denied
               Defendant a fair trial. Although the Defendant did not argue
               prosecutorial misconduct at the evidentiary hearing, the State
               cannot benefit from Defendant’s misdirected focus.


               This Court will not elevate form over function in this matter.
               Defendant was denied discovery by the State and, by extension,
               denied a full and fair trial on the merits. The Court finds
               Defendant has carried his burden and the law is in his favor. As
               such, the convictions entered herein and the sentence
               subsequently imposed must be vacated.


       PCR Appendix Vol. II at 27-30.           The State now appeals.

                                      Discussion and Decision
                                             I. Standard of Review


[18]   Where, as here, the State appeals a judgment granting post-conviction relief,

       our standard of review is that in accordance with Indiana Trial Rule 52(A).

       State v. Oney, 993 N.E.2d 157, 161 (Ind. 2013).


               On appeal of claims tried by the court without a jury or with an
               advisory jury, at law or in equity, the court on appeal shall not
       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2066 | September 8, 2020   Page 11 of 16
               set aside the findings or judgment unless clearly erroneous, and
               due regard shall be given to the opportunity of the trial court to
               judge the credibility of witnesses.




       Id. Under the clearly erroneous standard of review, we review only for the

       sufficiency of the evidence. Id. We neither reweigh the evidence nor determine

       the credibility of witnesses. Id. We consider only the probative evidence and

       reasonable inferences supporting the judgment and reverse only on a showing

       of clear error. Id. Clear error is “that which leaves us with a definite and firm

       conviction that a mistake has been made.” Id. We do not defer to the post-

       conviction court’s legal conclusions. Humphrey v. State, 73 N.E.3d 677, 681

       (Ind. 2014).


                                          II. The State’s Contentions


[19]   The State argues that the post-conviction court “clearly erred in vacating

       Worth’s convictions under Brady [v. Maryland].” Appellant’s Brief at 26. The

       State contends that the evidence failed to show that it had suppressed any

       evidence, and that K.S.’s dental and medical records “were not material to the

       verdict.” Id.


[20]   In Brady, the United States Supreme Court held that “the suppression by the

       prosecution of evidence favorable to the accused upon request violates due

       process where the evidence is material either to guilt or to punishment,

       irrespective of the good faith or bad faith of the prosecution.” 373 U.S. at 87.


       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2066 | September 8, 2020   Page 12 of 16
       “To prevail on a Brady claim, a defendant must establish: (1) that the

       prosecution suppressed evidence; (2) that the evidence was favorable to the

       defense; and (3) that the evidence was material to an issue at trial.” Minnick v.

       State, 698 N.E.2d 745, 755 (Ind. 1998); Hyppolite v. State, 774 N.E.2d 584, 599

       (Ind. Ct. App. 2002). “Favorable evidence” includes both exculpatory evidence

       and impeachment evidence. Prewitt v. State, 819 N.E.2d 393, 401 (Ind. Ct. App.

       2004), trans. denied. Evidence is “material” under Brady “only if there is a

       reasonable probability that, had the evidence been disclosed to the defense, the

       result of the proceeding would have been different.” Hayden v. State, 830

       N.E.2d 923, 930-31 (Ind. Ct. App. 2005) (emphasis added), trans. denied. A

       “‘reasonable probability’ is a probability sufficient to undermine confidence in

       the outcome.” United States v. Bagley, 473 U.S. 667, 682 (1985).


[21]   Additionally, the mere possibility that an item of undisclosed information might

       have helped the defense, or might have affected the outcome of the trial, does

       not establish “‘materiality’ in the constitutional sense” required in accordance

       with Brady. United States v. Agurs, 427 U.S. 97, 109-110 (1976). And the State

       will not be found to have suppressed material evidence if it was available to a

       defendant through the exercise of reasonable diligence. Conner v. State, 711

       N.E.2d 1238, 1246 (Ind. 1999), cert. denied, 531 U.S. 829 (2000). Suppression

       of Brady evidence is constitutional error warranting a new trial. Turney v. State,

       759 N.E.2d 671, 675 (Ind. Ct. App. 2001), trans. denied.


[22]   As noted above, Worth’s trial counsel testified at the post-conviction hearing

       that she could not recall receiving K.S.’s dental records from AFD and IU
       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2066 | September 8, 2020   Page 13 of 16
       during the discovery process and “they were not in [the] file” when they were

       preparing for the hearing. PCR Transcript Vol. II at 34. An affidavit from the

       public defender’s office averred that at some time on or after December 1, 2017,

       a paralegal from that office examined trial counsel’s case file and did not find

       records from IU or AFD.


[23]   Neither the affidavit nor trial counsels’ testimony provide a basis for the post-

       conviction court’s conclusion that K.S.’s records were “not provided” and the

       State “chose not to provide them to defense counsel.” PCR Appendix Vol. III at

       27, 29. Rather, the post-conviction court’s conclusion rests on the bare

       assumption that the contents of Worth’s file—several years after he was tried—

       were identical to the contents of the file at the time of trial. Trial counsels’

       testimony and affidavit established only what had been viewed in Worth’s case

       file in preparation for the post-conviction hearing. It was error for the post-

       conviction court to conclude, based on the evidence presented, that the State

       received and chose to withhold K.S.’s medical and dental records from Worth.


[24]   We also note that with respect to the materiality requirement under Brady, the

       dental records from IU show that several of K.S.’s decayed teeth were removed

       in 2011. Upon K.S.’s return to IU in January 2013, she reported the “assault

       resulting in [the] facial hematoma” and underwent surgery to “bluntly dissect

       into large hematoma and area was massaged with copious amounts of clotted

       blood being removed.” Exhibit 11 at 16.




       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2066 | September 8, 2020   Page 14 of 16
[25]   AFD’s records establish that K.S. was treated from June 2012 through the end

       of January 2013. Prior to the incident, K.S. had several teeth extracted and she

       was fitted for dentures. When K.S. returned to AFD on January 10, 2013,

       AFD’s staff noticed “very visible bruises and marks around [K.S.’s] neck and

       massive swelling in both jaws” that appeared “to be caused by some type of

       string or cord that was forcibly applied around her neck.” Exhibit 6 at 6. K.S.

       told AFD personnel that “her boyfriend beat and tried to strangle [her].” Id.

       AFD’s records stated that “the swelling on the left side,” of K.S.’s jaw was very

       “pronounced and extended. . . .” Id. The dentist at AFD offered to delay

       further treatment until K.S. was “feeling better from the trauma she received.”

       Id. AFD’s records reflected that the discussions with K.S. took place only a

       week after the attack.


[26]   The dental and medical records from IU and AFD do not support a reasonable

       probability that the outcome of Worth’s trial would have been different if, in

       fact, Worth had them prior to trial. In addition to K.S.’s own testimony,

       multiple witnesses, including police officers, doctors, and nurses, testified about

       the injuries that K.S. sustained during the attack on December 29, 2012.

       Moreover, the hematoma and its connection to the incident is documented by

       both IU and AFD records.


[27]   The documentation in K.S.’s dental and medical records from IU and AFD

       suggest nothing more than a “mere possibility” that K.S.’s injuries might have

       been caused by anything other than Worth’s attack. Nothing in those records

       contradicts the evidence at trial. Thus, in addition to the lack of evidence

       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2066 | September 8, 2020   Page 15 of 16
       supporting the post-conviction court’s determination that the State suppressed

       the IU and AFD records, Worth also failed to establish Brady’s materiality

       requirement. For these reasons, the post-conviction court erred in determining

       that the State violated the exculpatory evidence rule in Brady, and Worth is not

       entitled to relief on this basis.


[28]   Although Worth cannot prevail under his Brady claim, the post-conviction court

       made no findings with regard to Worth’s ineffective assistance of counsel

       allegations. Therefore, we remand this cause to the trial court with instructions

       to enter findings of fact and conclusions of law as to those contentions.


[29]   Reversed and remanded.


       Bailey, J. and Crone, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 19A-PC-2066 | September 8, 2020   Page 16 of 16